DETAILED ACTION

1.	The Office Action is in response to RCE filed on 12/02/2020.    

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 12/02/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Continued Examination Under 37 CFR 1.114 4.
4.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/02/2020 has been entered.

Response to Amendment
5.	The Amendment filed on 12/02/2020 has been received; independent claims 1 and 17 and dependent claims 4, 8, 11, 19-20, 23-24 have been amended; claims 2-3, 7, 12-16, 18, 21 have been cancelled; claims 1, 4-6, 8-11, 17, 19-20, 22-24 are pending. 

6.					Response to Arguments
	Applicant’s arguments filed on 12/02/2020, pages 6-9 have been fully considered.
	 
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to claim 1-24  under 35 U.S.C. § 103 has been fully considered.
          1.1	Basically, the applicant argued that the prior art (Schmidt et al.  (US 4682894 A) and FURUKAWA et al. (US 20170160314 A1) and Brogardh (US 20090259412 A1) in combination) fails to teach or suggest the limitations of “a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face; and wherein the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the surfacing device, and forms the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face” as recited in amended claim 1” since the “poles” relied upon by the Office Action, which appear to be a track upon which the drive mechanism 12 moves the translation table 11, cannot be considered to correspond to the recited “first three-dimensional element” and “second three-dimensional element,” since the poles do not teach, disclose, or suggest “a first top face” and “a 
Examiner’s response:
Examiner has updated search and believe the combination of Schmidt et al.  (US 4682894) and in view of FURUKAWA et al. (US 20170160314) teach the current limitation in the independent claim 1.  Follows are the reasons: 
First, FURUKAWA teaches that “a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face” in fig. 1. As shown in fig. 1, component 6 is interpreted as a first three-dimensional element projecting from the first side (the right side) and component 7 is interpreted as a second three-dimensional element projecting from the second side (the left side) and component 6 has top face (face up) and component 7 also has top face;  they are opposed to each other, since one is on the right and another one is on the left.
Second, FURUKAWA teaches that “the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the surfacing device, and forms the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face”; from fig. 1, the first top face and the second top face are substantially parallel (the top surface of 6 and 7 are parallel horizontally) and the second top face in the substantially parallel orientation and a 
	Therefore, the combination of Schmidt and FURUKAWA discloses the limitations of “a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face”  and the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the surfacing device, and forms the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face” in independent claim 1.

  1.2		The applicant also argued that independent claim 17 is allowable due to the similar reason as in independent claim 1.
Examiner respective disagree.
As discussed in 1.1, the combination of Schmidt and FURUKAWA discloses the limitations of “a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face”  and the first top face and the second top face are substantially parallel, based upon 
1.3         The applicant also argued that dependent claims are allowable due to their dependency on independent claim 1 and 17.
Examiner’s response:
Examiner respective disagree.
As discussed in 1.1,  the combination of Schmidt and FURUKAWA discloses the limitations of “a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face”  and the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the surfacing device, and forms the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face”.

Claim Rejections - 35 USC § 103
	7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 8-11, 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al.  (US 4682894 A) and in view of FURUKAWA et al. (US 20170160314 A1).
	
	Regarding claim 1, Schmidt discloses a calibration target (fig. 1; in which, the sensors 13 are calibration target) comprising: 
	a base (fig. 1, component 11) defining a first side (fig. 1, the left side of table 11) and an opposing second side (fig. 1, the right side of table 11); 
	a first three-dimensional element projecting from the first side (fig. 1, the pole in the left side of 11 is first three-dimensional element projecting from the first side);
	a second three-dimensional element projecting from the second side (fig. 1, the pole in the right side of 11 is first three-dimensional element projecting from the second side).
	It is noticed that Schmidt does not disclose explicitly that the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face; and the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the surfacing device, and forms the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face.
FURUKAWA discloses that a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face (fig. 1; in fig. 1. As shown in fig. 1, component 6 is interpreted as a first three-dimensional element projecting from the first side (the right side) and 
and,
the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the surfacing device, and forms the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face (Fig. 1; from fig. 1, the first top face and the second top face are substantially parallel (the top surface of 6 and 7 are parallel horizontally) and the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face, the spacing distance is the length of component 5 since 6 & 7 are separated by 5. It is formed by a surfacing device 35, which is a rotary driver; the rotary driving processing is a machining process, as suggested in paragraph 0028, … a rotary driver 35 that rotates the stator coil end simulation test body 8 about a longitudinal direction axis; paragraph 0032, as: “The stator coil end simulation test body 8 is rotatably supported by the rotary driver 35.  The rotary driver 35 drives/rotates the test body”. Please note: the test body 8 includes component 6 and 7).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face opposed to the first top face; and the first top face and the second top face are substantially parallel, based upon a machining process performed by a surfacing device that registers the first top face relative to the 
	
	Regarding claim 17, Schmidt discloses a method for constructing a calibration target (column 2, line 1-5, … the invention comprises an efficient method of calibrating certain types of volumetric sensors; the sensors are calibration target) for use in a vision system having 3D sensors arranged to image each of opposing sides of an object in a scene (fig. 1, component 13 is a 3D sensors; there are a plurality of 3D sensors, as suggested in Abstract, … arrangement in which three-dimensional measurement sensors are calibrated using linear translation of three flat plates…; they are arranged to image each of opposing sides of an object in a scene, as suggested in column 3, line 12-41, … to enable the sensor to view any one of the plates 20, 21 or 22), comprising:
	providing a calibration target base (fig. 1, component 11) defining a first side (fig. 1, the left side of table 11) and an opposing second side (fig. 1, the right side of table 11);
	forming at least one first three-dimensional element projecting from the first side, the first three-dimensional element (fig. 1, the pole in the left side of 11 is first three-dimensional element projecting from the first side);

	It is noticed that Schmidt does not disclose explicitly that the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face;  mounting the calibration target by registering the first top face relative to a surfacing device; machining, on the calibration target and using the . surfacing device, a second top face from the second top so that the first top face and the second top face are substantially parallel and at a predetermined spacing apart.
FURUKAWA discloses that a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face (fig. 1; in fig. 1. As shown in fig. 1, component 6 is interpreted as a first three-dimensional element projecting from the first side (the right side) and component 7 is interpreted as a second three-dimensional element projecting from the second side (the left side) and component 6 has top face (face up) and component 7 also has top face;  they are opposed to each other, since one is on the right and another one is on the left);  
mounting the calibration target (fig. 1, component 8; paragraph 0026, …test object which is an object to be measured by a 3D surface potential distribution measurement apparatus ("device") 70 according to the present embodiment is a stator coil end simulation test body 8) by registering the first top face relative to a surfacing device (fig. 1, component 35; paragraph 0028, … a mechanism for adjusting a relative position between the Pockels crystal 11 supported by the support structure 31 and the stator coil end simulation test body 8 which is the object to be  a support/mount unit 30 that makes the support structure 31 access the surface of the object to be measured and a rotary driver 35 that rotates the stator coil end simulation test body 8 about a longitudinal direction axis; which means mounting the calibration target by registering the first top face relative to a surfacing device);
machining, on the calibration target and using the surfacing device, a second top face from the second top so that the first top face and the second top face are substantially parallel and at a predetermined spacing apart (Fig. 1; from fig. 1, the first top face and the second top face are substantially parallel (the top surface of 6 and 7 are parallel horizontally) and the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face, the spacing distance is the length of component 5 since 6 & 7 are separated by 5. It is formed by a surfacing device 35, which is a rotary driver; the rotary driving processing is a machining process, as suggested in paragraph 0032, as: “The stator coil end simulation test body 8 is rotatably supported by the rotary driver 35.  The rotary driver 35 drives/rotates the test body”. Please note: the test body 8 includes component 6 and 7).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face;  mounting the calibration target by registering the first top face relative to a surfacing device; machining, on the calibration target and using the . surfacing device, a second top face from the second top so that the first top face and the second top face are substantially parallel and at a predetermined spacing apart as taught by FURUKAWA as a modification to the method for constructing a calibration target of Schmidt for the benefit of that equipotential lines generated between the stator coil conductor 1 

Regarding claim 8, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 1 as discussed above. In addition, Schmidt further discloses that at least one of the top face and the second face is one of ground and planed (as shown in fig. 2a and fig. 2b, component 23 is ground and planed).

Regarding claim 9, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 7 as discussed above. In addition, FURUKAWA further discloses that at least one of the first element and the second element (components 7 and 8 in fig. 1)  defines a textured surface that diffuses incident light thereon (in fig. 1, component 13 has a laser light and component 8 defines textured surface that diffuses incident light thereon, as suggested in paragraph 0027, … 13 irradiates a Pockels crystal 11 supported by a support structure 31 with laser light, a light detector 16 extracts reflected light depending on the surface potential of the stator coil end simulation test body 8 which is the object to be measured…). The motivation of combination is the same as in claim 1’s rejection.

Regarding claim 10, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 1 as discussed above. In addition, Schmidt further discloses that the base includes a discrete first indicia (fig. 1, the left side of base 11 is interpreted as a discrete first indicia) formed adjacent to the first three-dimensional element (as shown in fig. 1) and a discrete 

Regarding claim 11, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 1 as discussed above. In addition, Schmidt further discloses that  (a) a plurality of first three-dimensional elements projecting from the first side (as shown in fig. 1, there are plurality of poles in the left side of 11)  and (b) a plurality of a second three-dimensional elements projecting from the second side (as shown in fig. 1, there are plurality of poles in the right side of 11). FURUKAWA further discloses that  the first three-dimensional elements respectively having top faces defining a first plane (as shown in fig. 1, component 6 having top faces defining a plane); and , the second three-dimensional elements respectively having top face defining a second plane (as shown in fig. 1, component 7 having a second top face defining a second plane). The motivation of combination is the same as in claim 1.

9.	 Claims 22-24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al.  (US 4682894 A) and in view of FURUKAWA et al. (US 20170160314 A1) and further in view of Brogardh (US 20090259412 A1).

Regarding claim 22, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 1 as discussed above. 
	It is noticed that the combination of Schmidt and FURUKAWA does not disclose explicitly that the machining process comprises at least one of planing or grinding.
 Lead-through manipulation is made to the grinding station 368, where the grinding movements are defined by lead-through programming).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology the machining process comprises at least one of planing or grinding as a modification to the calibration target for the benefit of that controlling the position and orientation of an object in dependence on received forces and torques from a user (see Brogardh paragraph 0001).


Regarding claim 23, the combination of Schmidt, FURUKAWA and Brogardh discloses the limitations recited in claim 22 as discussed above. In addition, Brogardh further discloses that the surfacing device comprises at least one of a CNC planer or a surface grinder (as shown in fig. 43, component 368 is a surface grinder, paragraph 0201, … Lead-through manipulation is made to the grinding station 368). The motivation of combination is the same as claim 22’s rejection.

Regarding claim 24, the combination of Schmidt, FURUKAWA and Brogardh discloses the limitations recited in claim 23 as discussed above. In addition, Schmidt further discloses that the surfacing device comprises micro.-level accuracy (column 4, line 65-68, ….alpha.  and .beta.  can be measured to a high degree of accuracy…)

s 4, 5, 6, 19, and 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al.  (US 4682894 A) and in view of FURUKAWA et al. (US 20170160314 A1) and further in view of GRUNDHOFER (US 20160182903 A1).

Regarding claim 4, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim13 as discussed above. In addition, Schmidt further at least one of the first three-dimensional element and the second three-dimensional element comprises a pole (as shown in fig. 1).
	It is noticed that the combination of Schmidt, FURUKAWA does not disclose explicitly that at least one of the first three-dimensional element and the second three-dimensional element comprises a frustum.
GRUNDHOFER discloses that at least one of the first three-dimensional element and the second three-dimensional element comprises a frustum (fig. 1, component 120, fig. 3a, component 300 is three-dimensional element and the second three-dimensional element comprises a frustum).  
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that at least one of the first three-dimensional element and the second three-dimensional element comprises a frustum as a modification to the method for constructing a calibration target of Schmidt for the benefit of that to provide better angles to enable the camera (which would face the inner surface) to detect light emitted by all the light sources (see GRUNDHOFER, paragraph 0034).



Regarding claim 6, the combination of Schmidt, FURUKAWA and GRUNDHOFER discloses the limitations recited in claim 5 as discussed above. In addition, GRUNDHOFER further discloses that wherein the frustum are discretely identified by an adjacent number (as shown in fig. 1, the component 120 is the frustum and it is discretely identified by an adjacent number  120 and 125A-125D), in which even numbers are located on the first side (as  shown in fig. 1, 120 is located on the first side) and off numbers are located on the second side (as shown in fig. 1, 125A-125D are located on the second side; fig. 3A shows the similar concept). The motivation of combination is the same as in claim 4. 

Regarding claim 19, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 17 as discussed above. In addition, Schmidt further the first three-dimensional element is a first pole and the second three-dimensional element is a second pole (as shown in fig. 1).
	It is noticed that the combination of Schmidt, FURUKAWA does not disclose explicitly that the first three-dimensional element and the second three-dimensional element is a frustum.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the first three-dimensional element and the second three-dimensional element is a frustum as a modification to the method for constructing a calibration target of Schmidt for the benefit of that to provide better angles to enable the camera (which would face the inner surface) to detect light emitted by all the light sources (see GRUNDHOFER, paragraph 0034).

Regarding claim 20, the combination of Schmidt, FURUKAWA discloses the limitations recited in claim 17 as discussed above. In addition, Schmidt further providing a first discrete identifier adjacent to the first three-dimensional element (fig. 1, the left side of base 11 is interpreted as a first discrete identifier adjacent to the first three-dimensional element) and a second discrete identifier adjacent to the second three-dimensional element (fig. 1, the right side of base 11 is interpreted as a second discrete identifier adjacent to the second three-dimensional element).
	It is noticed that the combination of Schmidt, FURUKAWA does not disclose explicitly that the first three-dimensional element and the second three-dimensional element is a frustum.
GRUNDHOFER discloses that the first three-dimensional element and the second three-dimensional element is a frustum (fig. 1, component 120, fig. 3a, component 300 is three-dimensional element and the second three-dimensional element comprises a frustum).  
.
			
11. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
12.					Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423